Citation Nr: 1032996	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-33 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected residuals 
of a through and through gunshot wound to the right abdominal 
wall and through the lumbar region with muscle damage to group 
XIX.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1947 to June 1949. 

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  In June 2003, the 
RO denied entitlement to service connection for degenerative 
joint disease, L4-5 bulging disc, lumbar levoscoliosis, and 
bilateral degenerative sacroiliitis.  In June 2006, this issue 
was remanded for issuance of a statement of the case (SOC).  In 
August 2006, the RO denied entitlement to a TDIU rating.  In May 
2007, the RO denied service connection for depression, anxiety, a 
gastrointestinal condition and a cervical and thoracolumbar spine 
condition, all as secondary to service-connected residuals of a 
through and through gunshot wound to the right abdominal wall and 
through the lumbar region with muscle damage to group XIX.

In March 2007, the appellant and his wife testified at a hearing 
before a Decision Review Officer (DRO); a copy of the transcript 
is associated with the record.

In August 2009, the Board denied service connection for a 
gastrointestinal condition and a cervical and thoracolumbar spine 
condition, all as secondary to service-connected residuals of a 
through and through gunshot wound to the right abdominal wall and 
through the lumbar region with muscle damage to group XIX and 
remanded the issues of entitlement to service connection for a 
psychiatric disorder, depression, anxiety, to include as 
secondary to service-connected residuals of a through and through 
gunshot wound to the right abdominal wall and through the lumbar 
region with muscle damage to group XIX and entitlement to a TDIU 
rating, for additional development.  These issues are again 
before the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).	


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran has an acquired psychiatric disorder which is related to 
service or is a result of, or proximately due to, a service-
connected disability.

2.  The Veteran has a college education and last worked in 1999 
as a medical technician.  The preponderance of evidence in the 
record shows that he is retired due to his age.

3.  The medical and other evidence of record does not indicate 
the Veteran's service-connected disabilities preclude him from 
securing or following a substantially gainful occupation 
consistent with his education, training, and occupational 
experience.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in, or 
aggravated by, active military service, and is not proximately 
due to, or aggravated by, a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).   

2.  The criteria for entitlement to a TDIU due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 3.655, 4.15, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent to 
the appellant in May 2006 and February 2007 that fully addressed 
all notice elements and were sent prior to the initial AOJ 
decision in this matter.  The letters informed the appellant of 
what evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice was not provided 
until May 2006, such error was harmless given that service 
connection is being denied, and hence no rating or effective date 
will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records 
and examination reports, non-VA medical records and lay 
statements have been associated with the record.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is 
satisfied as to compliance with the instructions from its August 
2009 remand.  Specifically, the RO was instructed to provide the 
Veteran with a VA psychiatric examination to determine if he had 
an acquired psychiatric disorder secondary to his service-
connected disabilities.  The Board further finds that the VA 
examination report substantially complies with the Board's August 
2007 remand instructions.  Stegall.

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 38 
C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows that 
an appellant had a chronic condition in service or during the 
applicable presumptive period.  Service connection also may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.

The Veteran's service treatment records do not reflect any 
treatment for or diagnosis of an acquired psychiatric disorder.

A February 2007 VA examination report shows that the Veteran had 
a depressed mood, loneliness, and anxiety which he indicated had 
been present for a long time,  but had worsened after the death 
of his wife in November 2005.  He also indicated that he began 
feeling depressed after he broke up with his girlfriend.  The 
diagnosis was depressive disorder, not otherwise specified.  The 
examiner opined that the Veteran's current neuropsychiatric is 
not caused by or a result of the service-connected right upper 
abdominal scar, left lateral low back scar and left abdominal 
wall scar.  The examiner noted that there was no evidence of 
psychiatric complaints, finings or treatment prior to military 
service, during service or after discharge from service.  The 
examiner further noted that the Veteran sought psychiatric 
treatment in 2006, fifty-seven years after the military 
discharge, after he broke up with his lady friend.  He reported 
that he became depressed after his wife died.

A December 2009 VA examination report shows that the Veteran 
indicated that he had been feeling depressed for approximately 10 
to 15 years, which was aggravated after his wife died 4 years 
prior.  He said his depression was occasional and that it was 
mild to moderate.  The diagnosis was depressive disorder not 
otherwise specified, per record.  The examiner opined that the 
Veteran's neuropsychiatric condition was not caused by or a 
result of his time in service.  In addition, the examiner 
concluded that his neuropsychiatric condition was less likely 
than not caused by or a result of his service-connected gunshot 
wound and scar and was less likely than not permanently 
aggravated by his service-connected gunshot wound and related 
scar.  The examiner noted that the Veteran sought psychiatric 
treatment in 2006, after a breakup with his girlfriend.  The 
examiner noted that the Veteran reported that he developed the 
psychiatric symptoms ten to fifteen years earlier, but that they 
were aggravated by the death of his wife in November 2005.  In 
addition, when the Veteran was seen in 2006, he indicated that 
his symptoms had started three weeks before.  The examiner noted 
that the record reflected inconsistencies with the onset of his 
depressive symptoms, but that all symptoms were consistent with a 
depressive condition and the causes identified by the Veteran 
were the breakup with his girlfriend and the death of his wife.  

Based upon the evidence of record, the Board finds that service 
connection is not warranted for the Veteran's acquired 
psychiatric disorder, on either a direct or a secondary basis.  

In terms of direct service connection, the Veteran's service 
treatment records do not reflect any treatment for or a diagnosis 
of an acquired psychiatric disorder.  In fact, the record 
reflects that the first post-service psychiatric treatment was in 
2006, fifty-seven years after his discharge from service.  The 
Board notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As such, with no 
evidence of an in-service manifestation of an acquired 
psychiatric disorder and no medical nexus between his current 
psychiatric disorder and his time on active duty, service 
connection cannot be granted.  Brammer.

With regard to secondary service connection, there is no evidence 
that the Veteran's acquired psychiatric disorder, diagnosed as 
depressive disorder not otherwise specified, is caused by or 
aggravated by a service-connected disability.  In fact, the 
December 2009 VA examiner dissociated his depression from his 
time on active duty, instead linking it to the death of his wife 
and the breakup with a girlfriend.  The Veteran himself indicated 
that these situations were the source of his depression.  As 
such, with no medical evidence linking the Veteran's acquired 
psychiatric disorder with his service-connected disabilities, 
there is no basis upon which to grant service connection on a 
secondary basis.  Allen.  38 C.F.R. § 3.310.

As noted, the Veteran has contended that he had depression and 
anxiety which is a result of his service-connected disabilities; 
however, the Veteran, as a layperson, is not competent to render 
an opinion regarding medical diagnosis or medical opinion on 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Entitlement to a TDIU rating

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran is service-connected for residuals of a 
through and through gunshot wound to the right abdominal wall and 
through the lumbar region with muscle damage to group XIX at a 50 
percent disability rating, for a right upper abdomen scar at a 10 
percent disability rating, for a left abdominal wall scar at a 10 
percent disability rating and for a left lateral low back scar at 
a 10 percent disability rating, for a combined rating of 60 
percent.  This disability rating fails to meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  When a Veteran does not 
meet the rating criteria for a TDIU rating under 38 C.F.R. § 
4.16(a), they are nevertheless to be considered for a TDIU rating 
under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating 
boards should refer to the Director, Compensation and Pension 
Service for extra-schedular consideration all cases where the 
Veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.

In the present case, there is no evidence that the Veteran is 
unable to secure or follow substantially gainful occupation due 
to his service-connected residuals of a gunshot wound and scars.  
A February 2007 VA stomach examination report shows that the 
Veteran's service-connected gunshot wound had not left any 
sequelae, that the Veteran had retired in 1996 and that he was 
eligible by reason of age and work.  

A February 2007 muscles examination report shows that the Veteran 
had retired in June 1999, due to his service-connected abdominal 
gunshot wound.  The examiner noted that the Veteran had studied 
to become a medical technologist, and that, if he was still 
working, his service-connected disability alone would limit his 
performance because he would be unable to lift more than fifty 
pounds, bend forward or carry more than fifty pounds.  The 
examiner also noted that the Veteran would be able to perform his 
activities at a computer station.

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected disabilities do not preclude the 
Veteran from obtaining and sustaining substantially gainful 
employment.  While the Veteran's service-connected disabilities 
would limit him from heavy lifting and bending over, he would 
have the ability to work at a computer.  The claims file shows 
evidence that he had studied to become a medical technician and 
that he worked in this field for several years.  There is no 
indication in that this position would require bending or lifting 
or carrying more than fifty pounds.  Therefore, pursuant to 38 
C.F.R. § 4.16, a TDIU is not warranted, and the Veteran's claim 
is denied.  Since the evidence does not show that his service-
connected disability precludes suitable gainful employment, 
referral for consideration of an extra-schedular TDIU is not 
warranted.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
38 C.F.R. 
§ 4.16(b).

As a preponderance of the evidence is against the award of a 
TDIU, the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).




ORDER

Service connection for an acquired psychiatric disorder, to 
include as secondary to service-connected residuals of a through 
and through gunshot wound to the right abdominal wall and through 
the lumbar region with muscle damage to group XIX, is denied.

A TDIU rating due to service-connected disabilities is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


